Exhibit 10.13


MARATHON OIL CORPORATION
2016 INCENTIVE COMPENSATION PLAN


PERFORMANCE UNIT AWARD AGREEMENT
2017 - 2019 PERFORMANCE CYCLE


Officer


1. Grant of Performance Units. Pursuant to this Award Agreement and the Marathon
Oil Corporation 2016 Incentive Compensation Plan (the “Plan”), MARATHON OIL
CORPORATION (the “Corporation”) hereby grants to [NAME] (the “Participant”), an
employee of the Corporation or a Subsidiary, on February 22, 2017, [NUMBER]
Performance Units, subject to the terms and conditions set forth in this Award
Agreement and the Plan. The Participant has no legally binding right to any
payment prior to the vesting of the Performance Units in accordance with the
terms of this Award Agreement.


2. Relationship to the Plan and Definitions.


(a) This grant of Performance Units is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, that have been adopted by the Committee. Except as defined in this Award
Agreement, capitalized terms shall have the same meanings ascribed to them under
the Plan. To the extent that any provision of this Award Agreement conflicts
with the express terms of the Plan, the terms of the Plan shall control and, if
necessary, the applicable provisions of this Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan.


(b) For purposes of this Award Agreement:


“Change in Control,” unless otherwise defined by the Committee, means a change
in control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended, whether or not the Corporation is then subject to such
reporting requirement; provided, that, without limitation, such a change in
control shall be deemed to have occurred if:


(i) any person (as defined in Sections 13(d) and 14(d) of the Exchange Act) (a
“Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation (not
including in the amount of the securities beneficially owned by such person any
such securities acquired directly from the Corporation or its affiliates)
representing twenty percent (20%) or more of the combined voting power of the
Corporation's then outstanding voting securities; provided, however, that for
purposes of this Plan the term “Person” shall not include (A) the Corporation or
any of its subsidiaries, (B) a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or any of its subsidiaries,
(C) an underwriter temporarily holding securities pursuant to an offering of
such securities,




--------------------------------------------------------------------------------




or (D) a corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation; and provided, further, however, that for purposes of this
paragraph (i), there shall be excluded any Person who becomes such a beneficial
owner in connection with an Excluded Transaction (as defined in paragraph (iii)
below);


(ii) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest including but not limited to a consent solicitation, relating to the
election of Directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation's stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were Directors on the date hereof or whose
appointment, election or nomination for election was previously so approved; or


(iii) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation, other than a
merger or consolidation (an “Excluded Transaction”) which would result in the
holders of the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving corporation or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the entity surviving the merger or consolidation (or the parent of
such surviving entity) immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation, or there is consummated the sale or other disposition of all or
substantially all of the Corporation's assets.


Notwithstanding any other provision to the contrary, in no event shall the
transfer of ownership interests in the Corporation in and of itself constitute a
Change in Control under this Award Agreement.


“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status.


“End Stock Price” means the average of the daily closing price of a share of
Common Stock for each trading day of December 2019, historically adjusted, if
necessary, for any stock split, stock dividend, recapitalization, or similar
corporate events that occur during the measurement period. Notwithstanding the
foregoing, if a Change in Control occurs before December 31, 2018, End Stock
Price shall mean the closing price of a share of Common Stock on the last
regular trading date immediately preceding the effective date of such Change in
Control.








--------------------------------------------------------------------------------




“Payout Value” means, except as provided in Paragraphs 6 or Paragraph 8 of this
Award Agreement, for each Performance Unit the Fair Market Value of a share of
Common Stock on December 31, 2019.


“Peer Group” means the following group of eleven companies (in addition to the
Corporation): Anadarko Petroleum Corp., Apache Corp., Chesapeake Energy Corp.,
Continental Resources, Devon Energy Corp., Encana Corp., EOG Resources Inc.,
Hess Corp., Murphy Oil Corp., Noble Energy Inc., and Pioneer Natural Resources.
If, at the end of the Performance Cycle, one or more than one of the
corporations in the Peer Group either ceases to exist or is no longer a company
for which TSR can be calculated from publicly available information, then one or
more of Concho Resources Inc., Newfield Exploration Company and Cimarex Energy
shall be substituted as members of the Peer Group, in the order in which they
are here listed, to ensure that the Peer Group consists of eleven companies (in
addition to the Corporation).


“Performance Cycle” means the period from January 1, 2017 to December 31, 2019.
Notwithstanding the foregoing, if a Change in Control occurs before December 31,
2019, then the Performance Cycle shall be the period from January 1, 2017 to the
last regular trading date immediately preceding the effective date of such
Change in Control.


“Performance Unit” means an unfunded and unsecured right to receive a cash
payment determined in accordance with the terms of this Award Agreement and the
Plan.


“Retirement” means (i) for an Employee participating in the Retirement Plan,
termination on or after the time at which the Employee is eligible for
retirement under the Retirement Plan, or (ii) for an Employee not participating
in the Retirement Plan, (a) for an Employee with ten or more years of
Employment, termination on or after the Employee's 50th birthday or (b)
termination on or after the Employee's 65th birthday.


“Retirement Plan” means the Retirement Plan of Marathon Oil Company, or a
successor plan to such plan, as applicable.


“Total Shareholder Return” or “TSR” means the rate of return achieved with
respect to the company’s common stock as if: (i) $100 were invested in the
company’s stock, assuming a purchase price equal to the average closing price
for the calendar month immediately before the start of the performance period,
(ii) all dividends paid during the performance period were reinvested into
additional shares, and (iii) assuming the company’s stock is valued at the end
of the performance period based on the average closing price during the final
month of the performance period.


“TSR Percentile Ranking” means the relative ranking of the Corporation's Total
Shareholder Return for the Performance Cycle as compared to the Total
Shareholder Return of the Peer Group companies during the Performance Cycle,
expressed as a percentile ranking.






--------------------------------------------------------------------------------




“Vesting Percentage” means the percentage (between 0% and 200%) determined by
the Committee in accordance with the procedures set forth in Paragraph 3, which
shall be used to determine the value of each Performance Unit.


3. Determination of Number of Performance Units Eligible for Vesting.


(a) The Committee shall determine the number of Performance Units eligible for
vesting by multiplying (i) the number of Performance Units granted under
Paragraph 1 of this Award Agreement and (ii) the Vesting Percentage.


(b) Except as provided in Paragraph 6 of this Award Agreement, the Vesting
Percentage will depend upon the Corporation's TSR Percentile Ranking. At its
first regularly scheduled meeting following the close of the Performance Cycle,
the Committee shall determine the TSR Percentile Ranking and the Vesting
Percentage as follows based on the TSR of the Corporation relative to the TSR of
the other corporations in the Peer Group:
 
 
 
 
 
 
TSR
Ranking of
 
TSR
Percentile
 
Vesting
Corporation
 
Ranking
 
Percentage
1st
 
100%
 
200%
2nd
 
90.9%
 
182%
3rd
 
81.8%
 
164%
4th
 
72.7%
 
145%
5th
 
63.6%
 
127%
6th
 
54.5%
 
109%
7th
 
45.4%
 
91%
8th
 
36.3%
 
73%
9th
 
27.2%
 
54%
10th
 
18.1%
 
0%
11th
 
9%
 
0%
12th
 
0%
 
0%



(c) Notwithstanding anything herein to the contrary, if the TSR calculated for
the Performance Cycle is negative, then the Vesting Percentage shall not exceed
100%.


(d) The Committee has sole and absolute authority and discretion to reduce the
Vesting Percentage, including to zero, as it may deem appropriate; provided,
however, that if the Performance Units vest pursuant to Paragraph 8, the
Committee shall not reduce the Vesting Percentage as calculated pursuant to
Paragraph 3(b) and 3(c).


4. Vesting of Performance Units. Unless the Participant's right to the
Performance Units is previously forfeited or vested in accordance with
Paragraphs 5, 6, or 8 or is vested in accordance with




--------------------------------------------------------------------------------




Paragraph 7, the Committee shall certify in writing on the date of its first
regularly scheduled meeting following the end of the Performance Period whether
and to what extent the performance goal described in Paragraph 3 has been
achieved and shall determine the Vesting Percentage and number of Performance
Units that vest. Following the Committee's certification, the Participant shall
vest in and be entitled to receive a cash payment equal to the product of (a)
the number of vested Performance Units, multiplied by (b) the Payout Value. Such
cash payment shall be made as soon as administratively feasible following the
Committee's certification and, in any event, on or before March 15, 2019. If, in
accordance with the Committee's determination under Paragraph 3, the Vesting
Percentage is zero, the Participant shall immediately forfeit any and all rights
to the Performance Units. Upon the vesting and/or forfeiture of the Performance
Units and the making of the related cash payment (including, if applicable, a
payment for Dividend Equivalents, as provided in Paragraph 9), if any, the
rights of the Participant and the obligations of the Corporation under this
Award Agreement shall be satisfied in full.


5. Termination of Employment Other than due to Retirement. If Participant's
Employment is terminated prior to the close of the Performance Cycle for any
reason other than death or Retirement, the Participant's right to the
Performance Units shall be forfeited in its entirety as of such termination, and
the rights of the Participant and the obligations of the Corporation under this
Award Agreement shall be terminated.
6. Vesting Upon Termination of Employment due to Death. If Participant's
Employment is terminated by reason of death prior to the close of the
Performance Cycle, the Participant's right to receive the Performance Units
shall vest in full as of the date of death, the Vesting Percentage shall be
100%, and the Payout Value for each Performance Unit shall be the Fair Market of
a share of Common Stock on the date of the Participant's death. A cash payment
equal to the vested value of the Performance Units shall be made to the
Participant's estate on the first day of the third month following the death of
the Participant. Such vesting and the making of the related cash payment
(including, if applicable, a payment for Dividend Equivalents, as provided in
Paragraph 9) shall satisfy the rights of the Participant and the obligations of
the Corporation under this Award Agreement in full.
7. Vesting Upon Termination of Employment due to Retirement. In the event of the
Retirement of the Participant on or after completion of half of the Performance
Cycle, the Participant may vest, at the discretion of the Committee, in a number
of Performance Units equal to or less than the product of (a) the percentage
equal to the days of Participant's Employment during the Performance Cycle
divided by the total days in the Performance Cycle, (b) the number of
Performance Units granted under this Award Agreement, and (c) the Vesting
Percentage, as determined by the Committee under Paragraph 3. In determining the
number of Performance Units that shall vest under this Paragraph 7, the
Committee shall consider the contributions of the Participant to the Corporation
during the Performance Period, including the Participant’s assistance with
transition of his or her responsibilities prior to Retirement and whether the
Participant provided appropriate notice or his or her intent to retire. In
general, the Committee shall consider notice of at least six months to be
appropriate, although longer or shorter periods of notice may be acceptable in
light of business conditions and the Participant’s individual circumstances.
Notwithstanding anything herein to the contrary, in the event the Committee
determines that the Participant has accepted or intends to accept employment
with a competitor of any business unit of the Corporation, the Vesting
Percentage shall be zero. Following the Committee's determination under this
Paragraph 7, the Participant shall be entitled to receive




--------------------------------------------------------------------------------




a cash payment equal to the product of (x) the number of vested Performance
Units, multiplied by (y) the Payout Value. Such cash payment shall be made as
soon as administratively feasible following the Committee's vesting
determination under this Paragraph 7 and, in any event, on or before March 15,
2020. If, in accordance with the Committee's determination, the Vesting
Percentage is zero, the Participant shall immediately forfeit any and all rights
to the Performance Units. Upon the vesting and/or forfeiture of the Performance
Units and the making of the related cash payment (including, if applicable, a
payment for Dividend Equivalents, as provided in Paragraph 9), if any, the
rights of the Participant and the obligations of the Corporation under this
Award Agreement shall be satisfied in full. In the event of the Retirement of
the Participant before completion of half of the Performance Cycle, the
Participant's right to the Performance Units shall be forfeited in its entirety
as of the date of his or her termination of employment, and the rights of the
Participant and the obligations of the Corporation under this Award Agreement
shall be terminated.
8. Vesting Upon a Change of Control. Notwithstanding anything herein to the
contrary, upon the occurrence of a Change in Control prior to the end of the
Performance Cycle, the Participant's right to receive the Performance Units,
unless previously forfeited pursuant to Paragraph 5 or Paragraph 7 or vested
pursuant to Paragraph 6, shall vest in full. The Vesting Percentage shall be
calculated as provided under Paragraph 3, and the Payout Value for each
Performance Unit shall be the applicable End Stock Price. A cash payment equal
to the vested value of the Performance Units shall be made on the first day of
the third month following the Change in Control; provided, however that if such
Change in Control fails to qualify as a “change in control event” within the
meaning of Treas. Regs. section 1.409A-3(i)(5), then the cash payment will be
made during the first week of January 2020. Such vesting and the making of the
related cash payment shall satisfy the rights of the Participant and the
obligations of the Corporation under this Award Agreement in full.


9. Dividend Equivalents. With respect to each of the Performance Units granted
under Paragraph 1, the Participant shall be credited with Dividend Equivalents
equal to the amount per share of Common Stock of any ordinary cash dividends
declared by the Board with record dates during the period beginning on the first
day of the Performance Cycle and ending on the earliest to occur of: (a) the
last day of the Performance Cycle, (b) the effective date of a Change in Control
and (c) the date on which the Performance Units otherwise vest or are forfeited
in accordance with Paragraphs 5, 6, 7 or 8. The Corporation shall pay in cash to
the Participant an amount equal to (x) the sum of the aggregate amounts of such
Dividend Equivalents credited to the Participant, if any, multiplied by (y) the
Vesting Percentage that is applicable to the related Performance Units, with
such amount to be paid as and when any cash payment with respect to the related
Performance Units is paid. Any Dividend Equivalents shall be forfeited as and
when the related Performance Units are forfeited in accordance with the terms of
the Award Agreement.




10. Taxes. In all cases the Participant will be responsible to pay all required
withholding taxes associated with the Performance Units. Pursuant to Section 10
of the Plan, the Corporation or its designated representative (which may be a
Subsidiary) shall have the right to withhold applicable taxes from the cash
otherwise payable to the Participant, or from other compensation payable to the
Participant, at the




--------------------------------------------------------------------------------




time of the vesting and delivery of such cash payment or to take such other
action as may be necessary in the opinion of the Corporation to satisfy all
obligations for withholding.


11. No Stockholder Rights. The Participant shall in no way be entitled to any of
the rights of a stockholder of the Corporation as a result of this Award
Agreement. Specifically, the Performance Units do not have voting rights.


12. Nonassignability. Upon the Participant's death, the Performance Units shall
be paid out as provided in Paragraph 6 of this Award Agreement. Otherwise, the
Participant may not sell, transfer, assign, pledge or otherwise encumber any
portion of the Performance Units, and any attempt to sell, transfer, assign,
pledge, or encumber any portion of the Performance Units shall have no effect.


13. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Subsidiary or successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.


14. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification may, without the consent of
the Participant, adversely affect the rights of the Participant under this Award
Agreement. Without the consent of the Participant, this Award Agreement may be
amended or supplemented (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the
Corporation for the benefit of the Participant or to add to the rights of the
Participant or to surrender any right or power reserved to or conferred upon the
Corporation in this Award Agreement; provided, in each case, that such changes
or corrections shall not adversely affect the rights of the Participant under
this Award Agreement without the Participant’s consent, or (iii) to make such
other changes as the Corporation, upon advice of counsel, determines are
necessary or advisable because of the adoption or promulgation of, or change in
or of the interpretation of, any law or governmental rule or regulation,
including any applicable federal or state securities or tax laws.


15. Data Privacy. By accepting the Performance Units subject to the terms of
this Award Agreement, the Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data, including but not limited to items of data
described in this Paragraph 15, by and among Marathon Oil Corporation and its
Subsidiaries and affiliates, including the Participant’s employer, (collectively
referred to as “Marathon Oil” in this Paragraph 15) for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands and acknowledges that Marathon Oil holds
certain personal data about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Marathon Oil, details of all grants
or any other entitlement to salary and other




--------------------------------------------------------------------------------




cash payments, and shares of stock or units awarded, canceled, forfeited,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (which information
is collectively referred to as “Data” for purposes of this Paragraph 15). The
Participant understands and agrees that Data may be transferred to one or more
third parties assisting Marathon Oil in the implementation, administration and
management of the Plan, that these recipients may be located in the
Participant’s country of citizenship, country of residence or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country of citizenship or country of
residence. The Participant understands that he or she may request a list with
the names and addresses of any recipients of the Data by contacting his or her
local human resources representative. The Participant, by acceptance of the
Performance Units subject to the terms of this Award Agreement, authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit shares or cash following the lapse of
applicable restrictions, and reporting to applicable tax and other legal
authorities. The Participant understands that he or she may, at any time, view
the Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data to correct inaccuracy, or
refuse or withdraw the consent provided herein, without cost, by contacting the
Participant's local human resources representative in writing. The Participant
understands that refusing or withdrawing the Participant’s consent may affect
the Participant’s ability to participate in the Plan, and the Participant may
obtain additional information about the consequences of refusing to consent or
withdrawing consent by contacting his or her local human resources
representative.






Marathon Oil Corporation


By:
Authorized Officer




